Filed 6/10/13 P. v. Carrera CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065149

                   v.                                                    (Super. Ct. No. F11903701)

ANTHONY SONNY CARRERA,                                                              OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jon N.
Kapetan, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Wiseman, Acting P.J., Levy, J., and Poochigian, J.
        Appellant, Anthony Sonny Carrera, pled no contest to brandishing a weapon (Pen.
Code, § 417, subd. (a)(2)(B))1 and admitted allegations that he committed the offense for
the benefit of a street gang (§ 186.22, subd. (d)). Following independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
        On June 12, 2011, Desiree N. and Crystal L. walked to an elementary school in
Fresno to fight a girl who was dating a gang member. No fight occurred, however,
because gang members were present at the school. Eventually, Desiree and Crystal left
the school, walking with a group of friends. While they were waiting at a stop light, the
women saw Carrera sitting in the back seat of a vehicle that was stopped at the light.
Carrera began yelling the name of a gang and pulled out a shotgun. He then racked the
shotgun and pointed it at the two women, before his vehicle drove away. The women
each identified Carrera from a photo line-up as the man who pointed the shotgun at them.
Carrera was arrested on June 26, 2011, during a traffic stop.
        On January 26, 2012, the district attorney filed an information charging Carrera
with assault with a firearm (count 1/§ 245, subd. (a)(2)), and street terrorism (count
2/§ 186.22, subd. (a)). Count 1 also alleged a personal use of a firearm enhancement
(§ 12022.5, subd. (a)) and that Carrera committed the offense for the benefit of a street
gang.
        On March 22, 2012, the prosecutor amended count 1 to allege brandishing a
weapon, and the gang allegation in that count to a violation of section 186.22, subdivision
(d). Carrera then pled no contest to brandishing a weapon and admitted the amended
gang allegation, which converted his brandishing offense to a felony. In exchange for his
plea, count 2 was dismissed, Carrera was given an indicated sentence of one year, and the

1       All further statutory references are to the Penal Code.


                                              2
district attorney agreed not to file any charges relating to an incident that Carrera was
involved in at the Fresno County Jail.
       On August 27, 2012, the court sentenced Carrera in accord with his plea
agreement to a one-year term.
       Carrera’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal.3d 436.) Carrera has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record, we conclude that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3